Name: 81/512/EEC: Commission Decision of 24 June 1981 approving a programme for olive derivates and oil seeds in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-17

 Avis juridique important|31981D051281/512/EEC: Commission Decision of 24 June 1981 approving a programme for olive derivates and oil seeds in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 194 , 17/07/1981 P. 0052 - 0052****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 JUNE 1981 APPROVING A PROGRAMME FOR OLIVE DERIVATES AND OIL SEEDS IN GREECE PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GREEK TEXT IS AUTHENTIC ) ( 81/512/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 2 FEBRUARY 1981 THE GOVERNMENT OF GREECE FORWARDED THE PROGRAMME FOR OLIVE DERIVATES AND OIL SEEDS ; WHEREAS THIS PROGRAMME RELATES TO THE CREATION , RESTRUCTURING AND MODERNIZATION OF FACILITIES FOR THE PROCESSING AND MARKETING OF OLIVES , OIL SEEDS AND TABLE OLIVES AND AIMS AT CLOSING THE GAPS EXISTING IN MARKETING AND PROCESSING OF THE PRODUCTS CONCERNED ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE SECTOR CONCERNED IN GREECE ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THIS REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR OLIVE DERIVATES AND OIL SEEDS PURSUANT TO REGULATION ( EEC ) NO 355/77 , COMMUNICATED BY THE GOVERNMENT OF GREECE ON 2 FEBRUARY 1981 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE HELLENIC REPUBLIC . DONE AT BRUSSELS , 24 JUNE 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN